Citation Nr: 0938932	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  08-33 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, secondary to service-connected left ear hearing 
loss.

2.  Entitlement to service connection for ulcer disease, 
secondary to low back disability.  


REPRESENTATION

Appellant represented by:	Judith A. Veres, Accredited 
Claims Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 
1983.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefits sought 
on appeal.

The RO in St. Paul, Minnesota, now has jurisdiction of the 
Veteran's claims file.  


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
Veteran incurred a low back disability as a result of a 
service-connected disability.

2.  The competent evidence of record does not show that the 
Veteran incurred ulcer disease as a result of a service-
connected disability.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disability, secondary 
to service-connected left ear hearing loss, is not warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2009).

2.  Service connection for ulcer disease, secondary to low 
back disability, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2007 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the June 2007 
correspondence only provided partial Dingess notice.  
However, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private medical 
records.  The Veteran submitted private medical records and 
was provided an opportunity to set forth his contentions 
during an April 2009 hearing before the undersigned Veterans 
Law Judge.  

The Veteran has not been provided a VA examination.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the results of a VA examination at this date 
would not shed light on the circumstances of the Veteran's 
1997 back injury, and therefore any current examination 
findings would be irrelevant.  Thus, a current VA examination 
is not required.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2009).

Where neither the veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the 
Board need not sua sponte consider and discuss that theory.  
In this case, the Veteran's hearing testimony makes it clear 
that he contends that his low back disability is due to his 
service-connected left ear hearing loss, and that his ulcer 
disease is due to his low back disability.  He has not 
contended, and the evidence does not suggest, that the 
claimed conditions had their onset during or as a result of 
service, or that it may be so presumed.  Therefore, the Board 
will not discuss direct service connection.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims for service connection for a low back 
disability, secondary to service-connected left ear hearing 
loss, and service connection for ulcer disease, secondary to 
low back disability.  

The record shows that the Veteran incurred a left L5, S1 
herniated disc in June 1997, when he fell from the door of 
his cab over [cab over engine] semi truck after having parked 
it at a rest stop.  The Veteran has testified that his 
service-connected left ear hearing loss caused him to not 
hear a second semi truck pulling into the space next to him.  
When the driver of the second truck set its airbrakes, the 
loud noise startled the Veteran and he fell to the ground.  
The Veteran testified that a cab over truck is higher than 
trucks with hoods, and as a result drivers of cab over trucks 
cannot hear much when opening their doors to exit.  The 
Veteran testified that a 1995 hearing test for certification 
by the Department of Transportation (DOT) showed that his 
left ear hearing was barely within the acceptable legal 
guidelines.  He was tested about one month or so after he 
returned to work after the fall and his left ear hearing was 
again barely legally acceptable.  

The Veteran also contends that medication he was given at the 
emergency room immediately after the accident for his back 
pain caused a reaction resulting in a perforated ulcer and 
emergency surgery.  

The Veteran's wife has submitted a September 2007 statement 
that the Veteran fell because he did not hear the other 
truck.  An attorney who represented the Veteran in a claim 
against his employer submitted a May 2008 statement 
explaining that the Veteran fell because he did not hear the 
other truck.  The Veteran has submitted a copy of a May 1999 
Stipulation for Settlement with his employer.  It does not 
address the details of the Veteran's injury.  

These statements do not support the Veteran's claim.  They 
are relevant in that they show that his account as to left 
ear hearing loss having caused his fall has been consistent.  
However, neither the Veteran's wife nor his attorney actually 
witnessed the Veteran fall, and therefore their statements 
are not probative as to the cause of his fall.  

Private medical records dated in July 1997 and later explain 
that the Veteran incurred the back injury when he fell out of 
a semi truck, but are silent as to left ear hearing loss or 
the cause of the fall.  These records demonstrate that the 
Veteran underwent a lumbar laminectomy in August 1997 with a 
preoperative and post-operative diagnosis of herniated 
nucleus pulposus L5-S1 and radiculitis S1 left.  Subsequent 
private medical records show that the Veteran continued to 
have low back pain with an impression of mechanical low back 
pain, degenerative disc, status-post lumbar laminectomy and 
disc excision.  These records are also silent as to left ear 
hearing loss or the cause of the Veteran's fall.

In so finding, the Board finds that the Veteran has offered 
credible testimony that he did not hear the semi truck park 
beside him, and that its air brakes startled him and caused 
him to fall.  Nevertheless, there is no medical evidence to 
support the Veteran's contentions that he did not hear the 
truck due to his service-connected left ear hearing loss.  In 
essence, the Veteran contends that it is at least as likely 
as not that, if he did not have the service-connected left 
ear hearing loss, he would have heard the second semi truck.  
However, his own testimony during the April 2009 hearing 
demonstrates that it is difficult for any driver to hear when 
inside a cab over truck, due to their height.  The Veteran 
has submitted no medical evidence that it is at least as 
likely as not that, if he did not have the service-connected 
left ear hearing loss, he would have heard the second semi 
truck.  

For the Board to conclude that the Veteran's service-
connected left ear hearing loss caused him to not hear the 
second truck would require speculation.  The law provides 
that service connection may not be granted on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

The Board also notes that the medical evidence most pertinent 
to the Veteran's claim, the report of the February 1995 
private medical examination (which included a hearing test) 
reflects that he was qualified under DOT regulations to drive 
without a hearing aid.  This fact suggests that the Veteran's 
service-connected left ear hearing loss was not sufficient to 
interfere with his job as a truck driver.  

The Veteran also claims that his ulcer disease is due to pain 
medication he took for his low back disability.  As the Board 
finds that he is not entitled to service connection for the 
low back disability, service connection for ulcer disease, 
secondary to the low back disability, is not warranted.  
38 C.F.R. § 3.310(a).  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for a low back disability, 
secondary to his service-connected left ear hearing loss, or 
for ulcer disease, secondary to low back disability.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for a low back disability, secondary to 
service-connected left ear hearing loss, is denied.

Service connection for ulcer disease, secondary to low back 
disability, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


